DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ookubo et al. (U.S. Patent App. Pub. No. 2017/0115319; hereinafter Ookubo).
	Regarding claim 1, Ookubo discloses: A system for estimating the behavior of a cyclist on a bicycle and/or the quality of a road along a path followed by said bicycle (Ookubo: Abstract), comprising:
	a sensor (Ookubo: Fig. 2, element 60; acceleration sensor) configured to detect the vertical acceleration (Az) of the bicycle and to supply a signal representative of the same (Ookubo: para. 49);
	a module (Ookubo: fig. 2, element 100; microcomputer) for estimating vertical impacts configured to:
	receive as an input the signal representative of the vertical acceleration for a determined time (Ookubo: para. 50);
	acknowledge one or more first portions of the signal representative of the vertical acceleration, containing peaks due to vertical impacts, and one or more second portions of the signal representative of the vertical acceleration devoid of said peaks due to vertical impacts, wherein said one or more first portions of the signal representative of the vertical acceleration are indicative of the cyclist’s behavior, and/or said one or more second portions of the signal representative of the vertical acceleration are indicative of the road quality (Ookubo: para. 60).
	Regarding claim 13, Ookubo discloses: comprising a long-range data transmission module for exchanging data with a remote server, and/or a short-range data transmission module for exchanging data with a mobile device comprising a long-range data transmission module for exchanging data with a remote server (Ookubo: para. 99).
	Regarding claim 14, Ookubo discloses: A method for estimating the behavior of a cyclist on a bicycle and/or the quality of a road along a path followed by said bicycle (Ookubo: abstract), comprising the steps of:
detecting the vertical acceleration of the bicycle (Ookubo: Fig. 2, element 60; acceleration sensor);
generating a signal over time representative of said vertical acceleration (ookubo: para. 50);
acknowledging one or more first portions of the signal representative of the vertical acceleration, containing peaks due to vertical impacts, and one or more second portions of the signal representative of the vertical acceleration devoid of said peaks due to the vertical impacts, wherein said one or more first portions of the signal representative of the vertical acceleration are indicative of the cyclist’s behavior, and/or said one or more second portions of the signal representative of the vertical acceleration are indicative of the road quality (Ookubo: para. 60).
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611